Concurring- Opinion by
Judge Kramer:
Although the result of the majority opinion offends my sense of fairness and the action of the Lakeland Joint School District is, to me, an obvious attempt to circumvent the appointment of a statutory supervisory school official at the Scott School by the use of the term “head teacher”, I must concur, inasmuch as my research leads me to the conclusion that the statute permits it.
If, however, this joint school district attempts in the near future to grant the so-called “head teacher” the *422title and pay of a principal (in effect by-passing Gil-vary), then, in my view, not only the spirit and intent of the statute but also the letter of the statute will have been violated. The circumvention of school statutes by the creation of supervisory titles not found in the statute should be viewed with great disfavor. However, since the Legislature did not see fit to protect the salary or position of statutory supervisory school officials involved in a school merger (except as to a lower teaching position for which they may be certified), this Court can do no more than the majority opinion has done. I concur.
Judge Crumlish joins in this concurrence.